DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/03/2020 has been entered.
 Remarks
In response to applicant’s amendment, dated 12/3/2019, the examiner acknowledges the amendments to independent claims 1 and 23.  Claims 1-16 and 18-23 are pending.
Regarding the rejections set forth in the Office Action mailed 09/28/2020 makes the argument that “none of the prior art references include movable placing members that can be moved to arbitrary heights”.  In response the examiner maintains that the newly added limitations related to moving a shelf to arbitrary height would be an obvious modification of the previously cited prior art in view of Baldo (US 2014/0042886).



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1, 4, 7, 8, 11, 12 and 23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 15-19 of U.S. Patent No. 10,018,402 in view of Baldo (US 2014/0042886), Graziano (US 2010/0170289) and Hitzelberger (US 2014/0137587). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1, 4, 7, 8, 11, 12 and 23 are broader and thus fully met by claims 1 and 15-19, except for the limitation “the plurality of image capturing units being provided on two side surfaces in an interior of the refrigerator and lined up in a height direction of the refrigerator”.  However, a refrigerator with cameras on both interior sides (left and right) was well known in the art prior to the effective filing date of the claimed invention as taught by Graziano (See paragraph 0026: “camera matrices may be located along or both of the refrigerator inner side walls”).  Thus, it would have been obvious to one having ordinary skill in the art prior the effective filing date of the claimed invention to modify the claims of US Patent No. 10,018,402 to include “the plurality of image capturing units being provided on two side surfaces in an interior of 
A further difference between modified claims of U.S. Patent No. 10,018,402 is the newly added limitation of “a movable placing member configured to hold an object provided in the interior of the refrigerator and configured to move in an up and down direction to an arbitrary position ranging from a prescribed uppermost height to a prescribed lowermost height”.  However, the use of a movable shelf in a refrigerator that can be positioned at an arbitrary height was well known in the art prior to the effective filing date of the claimed invention as taught by Baldo (See Abstract and 11).  Thus, it would have be obvious to further modify the claims of patent No. 10,018,402 by including an arbitrarily adjustable shelf in order to easily accommodate tall objects and to maximize the shelf space and storage.
A further difference between modified claims of U.S. Patent No. 10,018,402 is wherein “an image capturing unit is provided at a lowermost position located lower than shelves provided in the interior of the refrigerator, and higher than ta lower end of a door side storing portion provided on a door of the refrigerator” and “at least one of the plurality of image capturing units is located in a positon from which it can capture the movable placing member being moved in an arbitrary position”.  However, Hitzelberger teaches “a plurality of cameras” and that the camera(s) “may be positioned at any suitable location on or within refrigerator” (See paragraph 0030).  Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date to further modify the claims of U.S. Patent No. 10,018,402 by positioning the cameras at .


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 13, 14 and 23 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Graziano (US 2010/0170289) in view of Baldo (US 2014/0042886) and Hitzelberger (US 2014/0137587).
Regarding claim 1, Graziano discloses “a plurality of image capturing units (Fig. 1A, ref.# 140) each configured to capture a respective image of an interior of the refrigerator, the plurality of image capturing units being provided on two side surfaces in an interior of the refrigerator and lined up in a height direction of the refrigerator.”  (See Fig. 1A and paragraph 0026: “camera matrices may be located along or both of the refrigerator inner side walls).  

  However, Hitzelberger teaches “door side storing portions provided on a door of the refrigerator” (See Fig. 1, ref.# 140) and “a plurality of cameras” and that the camera(s) “may be positioned at any suitable location on or within refrigerator” (See paragraph 0030).  Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date to modify Kovounas by including door side storing portions and positioning the cameras at locations in the refrigerator wherein (Claim 1) “an image capturing unit is provided at a lowermost position lower than shelves provided in the interior of the refrigerator, and higher than a lower end of a door side storing portion provided on a door of the refrigerator”  or on the interior ceiling looking down or (Claim 23) the imaging capturing units being “vertically sandwiching a door side storing portion provided on a door of the refrigerator in a side view; and each of the plurality of the image capturing units are located between the door side storing portion and a shelf provided in the 
A further difference between Graziano  and the current application is the newly added limitation of “a movable placing member configured to hold an object provided in the interior of the refrigerator and configured to move in an up and down direction to an arbitrary position ranging from a prescribed uppermost height to a prescribed lowermost height”.  However, the use of a movable shelf in a refrigerator that can be positioned at an arbitrary height was well known in the art prior to the effective filing date of the claimed invention as taught by Baldo (See Abstract and 11).  Thus, it would have be obvious to further modify Graziano by including an arbitrarily adjustable shelf in order to easily accommodate tall objects and to maximize the shelf space and storage.

Regarding claim 13, Graziano discloses “wherein the plurality of image capturing units is located rearward relative to a shelf provided in the interior of the refrigerator.” (See Figure 1B, ref.# 140; paragraph 0026)
Regarding claim 14, Graziano discloses “wherein plural shelves are provided in the interior of the refrigerator and the plurality of image capturing units are located between the shelves.”  (See Figure 1B, ref.# 110), 140)


Claim 1-4, 6, 8-16, 18-22 and 23 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over by Kavounas (US 2006/0096303) in view of Baldo (US 2014/0042886), Graziano (US 2010/0170289) and Hitzelberger (US 2014/0137587).

However, a refrigerator with cameras on both interior sides (left and right) was well known in the art prior to the effective filing date of the claimed invention as taught by Graziano (See paragraph 0026: “camera matrices may be located along or both of the refrigerator inner side walls”).  Further, Hitzelberger teaches “a plurality of cameras” and that the camera(s) “may be positioned at any suitable location on or within refrigerator” (See paragraph 0030).  
Thus, it would have been obvious to one having ordinary skill in the art prior the effective filing date of the claimed invention to modify Kavounas wherein (Claim 1) “an image capturing unit is provided at a lowermost position lower than shelves provided in the interior of the refrigerator, and higher than a lower end of a door side storing portion provided on a door of the refrigerator or the interior ceiling” or (Claim 23) the imaging capturing units being “vertically sandwiching a door side storing portion provided on a door of the refrigerator 

A further difference between Kavounas  and the current application is the newly added limitation of “a movable placing member configured to hold an object provided in the interior of the refrigerator and configured to move in an up and down direction to an arbitrary position ranging from a prescribed uppermost height to a prescribed lowermost height”.  However, the use of a movable shelf in a refrigerator that can be positioned at an arbitrary height was well known in the art prior to the effective filing date of the claimed invention as taught by Baldo (See Abstract and 11).  Thus, it would have be obvious to further modify Kavounas by including an arbitrarily adjustable shelf in order to easily accommodate tall objects and to maximize the shelf space and storage.
Regarding claim 2, Kavounas discloses “wherein the plurality of image capturing units (Fig. 5, ref.# 553, 593) and the door side storing portions (Fig. 5, rectangular structure shown on ref.# 505) are provided at different elevations.”
Regarding claim 3, Kavounas discloses “wherein the plurality of image capturing units (Fig. 5, ref.# 553, 593) are provided in a locations from which they are capable of capturing an image of the door side storing portions when the door (Fig. 5, ref.# 505) is opened.”  (Fig 5: When the door 505 is opened for 0 deg. to approx. 90 deg. to the refrigerator body, the door pocket would be in the field of view of the camera)
Regarding claim 4, Kavounas discloses “wherein the plurality image capturing units  (Fig. 5, ref.# 553, 593) and a shelf (Fig. 5: two shelves shown below the camera) provided in the interior of the refrigerator are located at different elevations.”
Regarding claim 6, Kavounas discloses “wherein a lighting unit (Fig. 5, ref.# 557) and a shelf (Fig. 5: two shelves shown below the lighting unit) provided in the interior of the refrigerator are located at different elevations.”

Regarding claim 11, Kavounas discloses “wherein the plurality of image capturing units (Fig. 5, ref.# 593)  are located forward relative to a shelf provided in the interior of the refrigerator and are oriented towards the shelf (See Figure 5 layout).”

Likewise, regarding claims 8, 9, 12-16 and 18-22, modified Kavounas discloses all the structure set forth in the claims except: 
(Claim 8): “wherein a drawable container is provided in the interior of the refrigerator and the plurality of image capturing units are provided in a locations confronting a side surface of the container when the container is drawn out,”
(Claim 9): “wherein the drawable container is provided in plural and the plurality of image capturing units are provided in a locations from which they are capable of capturing images of the plural drawable containers,”
(Claim 12): “wherein the plurality of image capturing units are located between the door side storing portions and a shelf provided in the interior of the refrigerator,”
(Claim 13): “wherein the plurality of image capturing units are located rearward relative to a shelf provided in the interior of the refrigerator,”
(Claim 14): “wherein plural shelves are provided in the interior of the refrigerator and the plurality of image capturing units are located between the shelves,”

(Claim 16): “wherein each of the plurality of image capturing units includes a dedicated upper image capturing unit capable of capturing an image of an upper side of the shelves and a dedicated lower image capturing unit capable of capturing an image of an lower side of the shelves,”
(Claim 18) “wherein the interior of the refrigerator contains a drawable container and a shelf provided above the container comprises a transparent shelf, and wherein each of the plurality of image capturing units are capable of capturing an image of an interior of the container through the transparent shelf,”
(Claim 19): “wherein a movable shelf capable of moving in an up and down direction is provided in the interior of the refrigerator, and wherein the plurality of image capturing units are provided in a locations from which they are capable of capturing an images of an upper side of the movable shelf located at any elevation between an upper movable limit and a lower movable limit,”
(Claim 20): “wherein the plurality of image capturing units are provided above the movable shelf,” and 
(Claim 21): “wherein the movable shelf is provided with a transfer mechanism configured to move the movable shelf, the movable shelf being provided with a nontransparent portion for hiding the transfer mechanism on a portion thereof.

	In other words, Kavounas does not specifically teach the location of the camera(s) as set forth the above claims or the limitations related to a drawable container in relationship the camera(s).  However, Hitzelberger teaches movable shelves, drawable containers (i.e., drawers) and that a camera “may be positioned at any suitable location on or within refrigerator” (See paragraph 0030).  Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date to modify Kovounas by positioning the camera at locations in the refrigerator corresponding the limitations set forth in the claims above in order to allow the user to image all areas inside the refrigerator as set forth in Hitzelberger in paragraph 0030.

Claims 5 and 7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kavounas (US 2006/0096303) in view of Baldo (US 2014/0042886), Graziano (US 2010/0170289) and Hitzelberger as applied to claims 1 and 4, and further in view of Kendall, et al. (US 2015/0023000).
Modified Kavounas discloses all the structure set forth in the claims except (claim 5) “wherein a front portion of the shelf is gloss” and (Claim 7) “wherein a gloss is applied to a front portion of a shelf provided in the interior of the refrigerator.”
However, the use of a shelf wherein the front portion is gloss and/or wherein the gloss is applied to a front portion of a shelf was well known in the art prior to the effective filing date of the claimed invention as taught by Kendall (See paragraph 0102: .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  
Heidorn, et al. (US 3,982,801)
Swindell, eta l. (US 5,913,584).
Heidorn and Swindell both teach a refrigerator with “a movable placing member configured to hold an object provided in the interior of the refrigerator and configured to move in an up and down direction to an arbitrary position ranging from a prescribed uppermost height to a prescribed lowermost height”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY FULLER whose telephone number is (571)272-2118.  The examiner can normally be reached on 8:00 am - 4:30 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on 571-272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RODNEY E FULLER/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        
January 15, 2021